Order entered July 12, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00947-CR

                 LINDSLEY HUGH CRAVENS II, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 072669

                                    ORDER

      Before the Court is the State’s July 11, 2022 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the State’s brief due

by August 8, 2022. We DIRECT the Clerk to set this case at issue.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE